Citation Nr: 1523288	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior August 21, 2012, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior August 21, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which assigned an effective date of August 21, 2012, for each claim based upon the date of receipt of each claim by VA.

The Board notes that the Veteran's address has changed since his original filing, and the RO shall take note of this change with regard to future correspondence.  


FINDINGS OF FACT

1.  The Veteran filed claims for entitlement to service connection bilateral hearing loss and tinnitus which were received by the RO on August 21, 2012.

2.  There is no evidence of any earlier pending formal or informal claim prior to August 21, 2012, for either claim on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 21, 2012, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, (2014).

2.  The criteria for an effective date earlier than August 21, 2012, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400, (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

The Board also finds that all necessary development of evidence has been completed.  VA has obtained records relevant to the Veteran's claim.  Further, he has been provided an appropriate VA examination which adequately addressed the issues on appeal.  The Veteran has not indicated that any additional records, relevant to his claim, are outstanding.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he has given no indication that he wishes to have a hearing.  Thus, no further assistance is required.  

Earlier Effective Dates

In this case, the Veteran has asserted that he is entitled to an effective date earlier than August 21, 2012, for the grant of service connection for bilateral hearing loss and tinnitus.  Specifically, he has contended that, at the time of his discharge in 1963, he was not informed by VA that he was eligible for VA disability benefits or health care.  He further indicated that, in the mid-1960s, he inquired about VA benefits and was informed that no help was available unless the injury was combat-related.  Per the Veteran, it was not until 2012 (the year in which his claims were filed) that another veteran informed him that he might be eligible for VA benefits.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The terms "claim" and "application" refer to formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998).

The Board has carefully reviewed all of the evidence of record, but finds that the assignment of an effective date prior to August 21, 2012, is not warranted for the grants of service connection for either bilateral hearing loss or tinnitus.

Again, the Veteran has contended that an earlier effective date is warranted because he experienced audiological symptoms decades in advance of his August 2012 filing, but he was unaware that non-combat veterans were entitled to VA benefits.  While a whispered voice test (which is unreliable for VA rating purposes) was normal upon separation in January 1963, and no audiological defect was noted at that time, evidence of record does demonstrate a diagnosis of hearing loss from 1991 forward.  However, and most importantly, the Veteran by his own admission failed to file a claim for service connection for either issue prior to August 2012.

VA regulations are very clear that the effective date for the grant of service connection is the later of the date of entitlement and the date of claim.  Thus, while the Veteran may have been entitled to service connection for hearing loss and tinnitus prior to 2012, no claim had been filed.

While the Board is sympathetic to the Veteran in this instance, as it is clear that he experienced hearing difficulty decades prior to his effective date for each claim, and as unfortunate as it is that the Veteran may have received misinformation over a long period of time with regard to his eligibility for VA disability benefits, the Board is bound by applicable law in this matter.  To that end, there is simply no indication that the Veteran filed a claim for service connection for hearing loss or tinnitus, either formal or informal, prior to August 2012.  Without such a filing, the Board is unable to grant an earlier effective date for either issue.  As no claim was filed prior to August 2012 for either hearing loss or tinnitus, his claims for entitlement to an earlier effective date for those awards must be denied.  



ORDER

An effective date prior to August 21, 2012, for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to August 21, 2012, for the grant of service connection for tinnitus is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


